
	
		I
		112th CONGRESS
		1st Session
		H. R. 1674
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Gallegly (for
			 himself and Mr. Payne) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to aid gifted and talented learners, including high-ability learners not
		  formally identified as gifted.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the To Aid Gifted and High-Ability
			 Learners by Empowering the Nation's Teachers Act or the
			 TALENT
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. References.
					TITLE I—Improving basic program requirements
					Sec. 101. State plans.
					Sec. 102. Annual State report cards.
					Sec. 103. Local educational agency plans.
					TITLE II—Improving teaching for gifted and talented
				students
					Sec. 201. State plans.
					Sec. 202. Local plans.
					TITLE III—Gifted and talented students in rural
				schools
					Sec. 301. Small rural school achievement program.
					Sec. 302. Rural and low-income school program.
					TITLE IV—Aiding gifted and high-ability learners by empowering
				the Nation’s teachers
					Sec. 401. Establishment of TALENT program.
					TITLE V—General provisions
					Sec. 501. Definitions.
					Sec. 502. Repeal of the Jacob K. Javits gifted and talented
				program.
					Sec. 503. Technical and conforming amendments.
					Sec. 504. Effective date.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Academically
			 gifted and talented students make up an estimated 6 to 10 percent of the
			 prekindergarten through grade 12 student population, totaling between 3,000,000
			 and 6,000,000 students.
			(2)There is a growing
			 gap at the highest levels of achievement between the performance of subgroups
			 of students, particularly between the performance of students who are
			 African-American or Hispanic and the performance of White students, on
			 statewide assessments and on the National Assessment of Educational
			 Progress.
			(3)Students with
			 gifts and talents, and high-ability students who have not been formally
			 identified for gifted education services, require modifications to the general
			 education curriculum to fully meet their potential.
			(4)Effective
			 assessment and instruction of students with gifts and talents requires
			 educators to have specialized knowledge and skills.
			(5)Ninety percent of
			 teachers nationwide want more professional development focused on the skills
			 necessary for teaching advanced students.
			(6)Interventions and
			 strategies that have been demonstrated to be successful with gifted and
			 talented students can be modified to improve the achievement of all
			 students.
			(7)The availability
			 of gifted education programs and services to students who require such services
			 is unequal and often relies solely on local resources and leadership, leaving
			 many high-ability students from rural areas or who are English language
			 learners or Hispanic, African-American, or Native American, among others,
			 without access to appropriate services.
			(8)There are an
			 estimated 360,000 students in the United States who are both gifted and have a
			 disability. These twice exceptional children present special
			 challenges because their disability often masks their academic potential or
			 their academic strengths may mask their disability, resulting in a lack of
			 services and supports for this student population.
			(9)The development
			 and dissemination of research and national data on gifted and talented students
			 is necessary to—
				(A)guide
			 evidence-based classroom practices vital to meeting the unique needs of this
			 population of students; and
				(B)contribute to the
			 decisionmaking of educators, families, and policymakers.
				3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act (20 U.S.C. 6301 et seq.).
		IImproving basic
			 program requirements
			101.State
			 plans
				(a)AccountabilitySection 1111(b)(2)(A) (20 U.S.C.
			 6311(b)(2)(A)) is amended—
					(1)in clause (ii), by
			 striking and after the semicolon;
					(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(iv)include a recognition program for local
				educational agencies in the State that, for each category of students described
				in subparagraph (C)(v), significantly increase the proportion of students
				scoring at or above the advanced level of achievement on the State academic
				assessments under subsection (a)(3).
							.
				
					(b)State
			 assessmentsSection 1111(b)(3) (20 U.S.C. 6311(b)(3)) is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)by inserting
			 vertically scaled, after high-quality,;
			 and
						(B)by inserting
			 and exceed after children to meet; and
						(2)in subparagraph
			 (C)—
						(A)in clause (xiv),
			 by striking and after the semicolon;
						(B)in clause (xv), by
			 striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(xvi)measure the full
				spectrum of student learning, by being, at a minimum—
									(I)vertically scaled
				in alignment with the State academic content standards and student academic
				achievement standards; and
									(II)able to determine
				student mastery of content standards above the grade level in which the student
				is
				enrolled.
									.
						(c)Accountability
			 systemSection 1111(b) (20 U.S.C. 6311(b)) is amended—
					(1)in paragraph
			 (8)—
						(A)in subparagraph
			 (D), by striking and after the semicolon;
						(B)by redesignating
			 subparagraph (E) as subparagraph (F); and
						(C)by inserting after
			 subparagraph (D) the following:
							
								(E)the specific steps
				the State educational agency will take to assist each local educational agency
				and school affected by the State plan to provide additional educational
				assistance to individual students who—
									(i)perform at the
				advanced level of achievement on the State academic assessments described in
				paragraph (3); or
									(ii)are gifted and
				talented (including high-ability students who have not been formally identified
				for gifted education services); and
									;
				and
						(2)in paragraph
			 (10)(B), by inserting , including students who score at the advanced
			 level of achievement on State academic assessments described in paragraph (3)
			 and students who are gifted and talented (including high-ability students who
			 have not been formally identified for gifted education services) before
			 the period at the end.
					102.Annual State
			 report cardsSection
			 1111(h)(1)(C) (20 U.S.C. 6311(h)(1)(C)) is amended—
				(1)in clause (vii), by striking ;
			 and and inserting a semicolon;
				(2)by redesignating clause (viii) as clause
			 (ix); and
				(3)by inserting after clause (vii) the
			 following:
					
						(viii)the most recent
				2-year trend in student achievement for students scoring in the highest 10
				percent on the State academic assessments under subsection (a)(3), in each
				subject area, and each grade level, for which such assessments are required,
				disaggregated by each of the categories described in subsection (b)(2)(C)(v);
				and
						.
				103.Local
			 educational agency plans
				(a)Plan
			 provisionsSection 1112(b)(1)
			 (20 U.S.C. 6312(b)(1)) is amended—
					(1)in subparagraph
			 (P), by striking and after the semicolon;
					(2)in subparagraph
			 (Q), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(R)a description of
				how the local educational agency will identify gifted and talented students,
				including high-ability students who have not previously been formally
				identified for gifted education services, and provide services to support the
				learning needs of such students to ensure that such students make appropriate
				learning
				gains.
							.
					(b)Schoolwide
			 programsSection 1114(b)(1)
			 (20 U.S.C. 6314(b)(1)) is amended by adding at the end the following:
					
						(K)A description of
				how the school will identify gifted and talented students, including
				high-ability students who have not previously been formally identified for
				gifted education services, and provide services to support such students'
				learning needs to ensure that such students make appropriate learning
				gains.
						.
				(c)Targeted
			 assistance schoolsSection 1115(c)(1) (20 U.S.C. 6315(c)(1)) is
			 amended—
					(1)in subparagraph
			 (G), by striking and after the semicolon;
					(2)in subparagraph
			 (H), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(I)describe how the
				school will identify gifted and talented students, including high-ability
				students who have not previously been formally identified for gifted education
				services, and provide services to support their learning needs to ensure that
				gifted and talented and high-ability students make appropriate learning
				gains.
							.
					IIImproving
			 teaching for gifted and talented students
			201.State
			 plansSection 2112(b)(5) (20
			 U.S.C. 6612(b)(5)) is amended by adding at the end the following:
				
					(C)A description of the comprehensive
				strategy the State educational agency will use to improve the teaching skills
				of teachers, principals, pupil services personnel, and other instructional
				leaders in order to enable them to employ strategies that focus on—
						(i)the identification of students'
				specific learning needs, particularly students with disabilities, students who
				are limited English proficient, students who are gifted and talented, and
				students with low literacy levels; and
						(ii)the tailoring of academic
				instruction to such
				needs.
						.
			202.Local
			 plansSection 2122(b)(2) (20
			 U.S.C. 6622(b)(2)) is amended—
				(1)by striking to eliminate the
			 achievement and inserting the
			 following:
					
						to
			 eliminate—(A)the
				achievement
						;
				
				(2)by striking
			 students. and inserting students; and; and
				(3)by adding at the
			 end the following:
					
						(B)including the
				achievement gap between the highest 10 percent of scores on the State academic
				assessments for students in each category described in section
				1111(b)(2)(C)(v)(II), as compared to the highest 10 percent of such scores for
				all students served by the local educational
				agency.
						.
				IIIGifted and
			 talented students in rural schools
			301.Small rural
			 school achievement programSection 6211 (20 U.S.C. 7345) is amended by
			 inserting , including supporting gifted and talented students, including
			 high-ability students who have not been formally identified for gifted
			 education services, after local activities.
			302.Rural and
			 low-income school programSection 6222(a)(2) (20 U.S.C. 7351a(a)(2))
			 is amended by striking and to and inserting , train
			 teachers to meet the unique learning needs of gifted and talented students,
			 including high-ability students who have not been formally identified for
			 gifted education services, and.
			IVAiding gifted and
			 high-ability learners by empowering the Nation’s teachers
			401.Establishment
			 of TALENT program
				(a)In
			 generalTitle II (20 U.S.C.
			 6601 et seq.) is amended by adding at the end the following:
					
						EAiding gifted and
				high-ability learners by empowering the Nation’s teachers
							2501.Establishment
				of TALENT program
								(a)Purposes and
				objectives
									(1)PurposesThe
				purposes of this part are—
										(A)to address the
				urgent need for innovation in teaching gifted and talented students, including
				high-ability students who have not been formally identified for gifted
				education services, by initiating a coordinated program of high-quality
				professional development for teachers (including gifted and talented teachers),
				principals, pupil services personnel, and other instructional leaders, to
				support the identification and education of gifted and talented students,
				including high-ability students who have not previously been formally
				identified for gifted education services;
										(B)to spur the
				development and dissemination of evidence-based best practices that elementary
				and secondary schools and families can use to improve instruction and learning
				by initiating evidence-based demonstration projects that investigate the
				effectiveness of services and programs to meet the special education needs of
				gifted and talented students, including high-ability students who have not been
				formally identified for gifted education services; and
										(C)to establish a
				National Research and Dissemination Center for the Education of the Gifted and
				Talented to conduct and synthesize research and disseminate practical
				information on improving education outcomes for gifted and talented students,
				including high-ability students who have not been formally identified for
				gifted education services.
										(b)Applicability to
				all gifted studentsThe provisions of this part apply to all
				gifted and talented students, including high-ability students, without regard
				as to whether such students have been formally identified as gifted and
				talented or selected for gifted education services.
								(c)Professional
				development and best practices grant program
									(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means an institution of higher education or State educational
				agency acting in a partnership that—
										(A)includes a State
				educational agency, local educational agency, consortium of local educational
				agencies, or an institution of higher education; and
										(B)may include other
				public agencies, private entities, or organizations, that have demonstrated
				expertise in gifted education pedagogy.
										(2)Program
				authorized
										(A)In
				generalFrom the amounts appropriated to carry out this
				subsection under section 5202(b)(2), the Secretary, after consultation with
				experts in the field of gifted and talented education, is authorized to award,
				on a competitive basis, grants to eligible entities to enable the eligible
				entities to carry out activities supporting the purposes of subparagraph (A) or
				(B) of subsection (a)(1).
										(B)Duration of
				demonstration project grantsA grant awarded to carry out the
				purpose described in subsection (a)(1)(B) shall be for a period of not less
				than 3 years nor more than 5 years.
										(3)ApplicationsEach
				entity seeking a grant under this subsection shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may reasonably require. Each such application shall describe—
										(A)in the case of an
				application for a grant for the purpose described in subsection (a)(1)(A), how
				the proposed professional development program is designed in response to a
				needs assessment;
										(B)in the case of an
				application for a grant for the purpose described in subsection
				(a)(1)(B)—
											(i)how the proposed
				demonstration project will support the development and dissemination of
				evidence-based strategies and practices that local educational agencies and
				families can use to improve the identification and education of gifted and
				talented students, including high-ability students who have not previously been
				formally identified for gifted education services; and
											(ii)how the grantee
				proposes to disseminate project findings and outcomes to general education and
				gifted and talented education professionals and to parents;
											(C)where appropriate,
				how the professional development program or demonstration project can be
				adapted for use with all students; and
										(D)how the proposed
				professional development program or demonstration project will be
				evaluated.
										(4)Review of
				demonstration project applicationsIn reviewing applications for
				grants for the purpose described in subsection (a)(1)(B), the Secretary shall
				select eligible entities for such grants based on one or more of the following
				priorities:
										(A)Improving methods
				and techniques for identifying and serving gifted and talented students,
				including high-ability students who have not previously been formally
				identified for gifted education services, from underserved populations
				(including economically disadvantaged individuals, individuals with limited
				English proficiency, individuals with disabilities, and individuals from rural
				geographic areas).
										(B)Developing valid
				and reliable formative and summative assessment instruments that accurately
				measure student performance above grade level.
										(C)Increasing the
				ability of teachers in general education settings to identify and instruct
				gifted and talented students, including high-ability students who have not
				previously been formally identified for gifted education services.
										(D)Exploring the
				impact on achievement of various school- and classroom-based educational
				strategies such as multi-tiered supports and services, accelerated learning
				opportunities, and enrichment.
										(E)Improving—
											(i)access to advanced
				programs and services by traditionally underserved populations; and
											(ii)the effectiveness
				of the programs and services for such populations.
											(F)Replicating, on a
				larger scale, successful evidence-based practices.
										(5)Authorized use
				of funds
										(A)Ensuring
				necessary teaching skillsAn eligible entity receiving a grant
				for the purpose described in subsection (a)(1)(A) shall use grant funds to
				ensure that school personnel, including teachers, principals, pupil services
				personnel, and other instructional leaders, have the necessary teaching skills
				and educational strategies to ensure that gifted and talented students,
				including high-ability students who have not been formally identified for
				gifted education services, are achieving at levels commensurate with the
				students' ability or aptitude, by implementing a professional development
				program that—
											(i)enables school
				personnel to recognize the learning differences, developmental milestones, and
				cognitive and affective characteristics of gifted and talented students,
				including gifted and talented students from diverse backgrounds and
				high-ability students who have not been formally identified for gifted
				education services, and to identify the students' related academic and
				social-emotional needs;
											(ii)enables educators
				to—
												(I)understand, plan,
				and implement a range of evidence-based strategies to assess students who are
				gifted and talented, including high-ability students who have not previously
				been formally identified for gifted education services, to differentiate
				instruction, content, and assignments for such students (including the use of
				higher-order critical and creative thinking skills), and to nominate such
				students for advanced programs or academic acceleration, as needed; and
												(II)understand how,
				if appropriate, such strategies may be adapted for the use of all students;
				and
												(iii)builds the
				capacity of teachers, principals, pupil services personnel, and other
				instructional leaders to identify and serve such students.
											(B)Supporting
				evidence-based research demonstration projectsAn eligible entity
				receiving a grant for the purpose described in subsection (a)(1)(B) shall use
				grant funds to—
											(i)conduct
				field-based research to develop innovative practices, assessment tools for
				gifted identification, materials, and other practices and strategies, that are
				designed specifically to address the needs of gifted and talented students,
				including high-ability students who have not been formally identified for
				gifted education services; and
											(ii)provide research
				findings and other grant results to the National Research and Dissemination
				Center established under subsection (d) not later than 12 months after the
				completion of the grant period for synthesis and dissemination.
											(d)National
				research and dissemination center for the education of the gifted and
				talented
									(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means a partnership composed of not less than one of each of the
				following:
										(A)An institution of
				higher education with expertise in gifted and talented education.
										(B)A nonprofit
				organization with an established national network of stakeholders, including
				parents and classroom educators, interested in serving the unique learning
				needs of gifted and talented students, including high-ability students who have
				not been formally identified for gifted education services.
										(2)Establishment of
				national research and dissemination centerFrom the amounts
				appropriated under section 2502(b)(1) to carry out this subsection, the
				Secretary, through a competitive grant process, is authorized to award a grant
				to an eligible entity to enable the eligible entity to establish a National
				Research and Dissemination Center for the Education of the Gifted and Talented
				that is focused on the unique needs of gifted and talented students, including
				high-ability students who have not been formally identified for gifted
				education services.
									(3)Authorized use
				of fundsAn eligible entity that receives a grant under this
				subsection shall use the funds provided under the grant to carry out all of the
				following activities:
										(A)Conduct
				evidence-based research on methods and techniques for identifying and serving
				gifted and talented students, including high-ability students who have not
				previously been formally identified for gifted education services and, where
				appropriate, for using the methods and techniques to serve all students.
										(B)Develop and
				disseminate evidence-based resources on the unique learning needs of students
				who are gifted and talented, including high-ability students who have not been
				formally identified for gifted education services, in order to—
											(i)support teacher
				training and professional development strategies to improve the teaching skills
				of teachers (including general education, gifted and talented, and special
				education teachers); and
											(ii)assist parents in
				supporting their gifted and talented children’s education.
											(C)(i)Synthesize research
				findings and strategies (including research produced under grants awarded under
				subsection (c)) on meeting the needs of gifted and talented students, including
				high-ability students who have not been formally identified for gifted
				education services.
											(ii)Disseminate such research findings
				and strategies widely, including to—
												(I)the regional comprehensive centers
				authorized under section 203 of the Educational Technical Assistance Act of
				2002 that provide technical assistance to States and local educational
				agencies; and
												(II)the technical assistance and
				dissemination centers and parent training and information centers authorized
				under sections 663 and 671, respectively, of the Individuals with Disabilities
				Education Act.
												(e)Annual
				reportingEach entity receiving a grant under this part shall
				submit an annual report to the Secretary that describes the number of students
				served and the activities supported with funds provided under this part.
								(f)Rule of
				constructionNothing in this part shall be construed to prohibit
				a recipient of funds under this part from serving gifted and talented students
				simultaneously with students with similar educational needs, in the same
				educational settings where appropriate.
								(g)Program
				prioritiesIn carrying out this part, the Secretary shall ensure
				that not less than 50 percent of the applications approved under subsection (c)
				in a fiscal year address one or more of the following priorities:
									(1)Improving the
				capability of schools to plan and conduct targeted gifted and talented
				interventions and academic services to ensure that the rate of growth in
				academic achievement of subgroups of gifted and talented or high-ability
				students who may not be identified and served through traditional assessment
				methods (including economically disadvantaged individuals, individuals with
				limited English proficiency, and individuals with disabilities) is commensurate
				with their aptitude or ability.
									(2)Assisting rural
				schools and local educational agencies in providing services to gifted and
				talented students, including high-ability students who have not previously been
				formally identified for gifted education services.
									(h)General
				provisions
									(1)Review,
				dissemination, and evaluationThe Secretary shall—
										(A)use a peer review
				process in reviewing applications under this part;
										(B)ensure that
				information on the activities and results of programs and projects funded under
				this part is disseminated to State educational agencies, local educational
				agencies, institution of higher education teacher preparation programs, and
				other appropriate organizations, including nonprofit organizations; and
										(C)evaluate the
				effectiveness of programs under this part in accordance with section 9601, in
				terms of the impact on students traditionally served in separate gifted and
				talented programs and on other students, and submit the results of such
				evaluation to Congress not later than 2 years after the date of enactment of
				the To Aid Gifted and High-Ability Learners
				by Empowering the Nation's Teachers Act.
										(2)Program
				operationsThe Secretary shall ensure that the programs under
				this part are administered within the Department by a person who has recognized
				professional qualifications and experience in the field of gifted and talented
				education. Such individual shall—
										(A)administer and
				coordinate the programs authorized under this part;
										(B)serve as a focal
				point of national leadership and information on the educational needs of gifted
				and talented students, including high-ability students who have not been
				formally identified for gifted education services, and the availability of
				educational services and programs designed to meet such needs;
										(C)assist the
				Director of the Institute of Education Sciences in identifying research and
				data collection priorities that reflect the needs of gifted and talented
				students, including high-ability students who have not been formally identified
				for gifted education services, and would facilitate appropriate decisionmaking
				by local educational agencies;
										(D)consult with other
				offices within the Department of Education and in other Federal departments or
				agencies regarding issues involving gifted and talented education, and
				disseminate information on gifted and talented education to such offices and
				the public; and
										(E)(i)every 2 years, prepare
				and submit to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Education and the Workforce of the House of
				Representatives, a report on the outcomes and promising practices developed
				through programs or projects funded under this part, as well as the condition
				of gifted and talented students in the United States; and
											(ii)share such report with the
				Institute for Education Sciences and the National Research and Dissemination
				Center for the Education of the Gifted and Talented established under
				subsection (d), in order for the report to be disseminated nationally.
											2502.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				part $10,000,000 for fiscal year 2013 and such sums as may be necessary for
				each succeeding fiscal year.
								(b)Allocation of
				fundingOf the amounts appropriated under subsection (a) for a
				fiscal year, the Secretary—
									(1)shall allocate an
				amount not to exceed 20 percent of the funds to carry out section 2501(d);
				and
									(2)shall, from the
				amount remaining after the allocation under paragraph (1)—
										(A)allocate 60
				percent of such remaining amount to carry out grants described in section
				2501(a)(1)(A); and
										(B)allocate 40
				percent of the remaining amount to carry out grants described in section
				2501(a)(1)(B).
										.
				VGeneral
			 provisions
			501.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
				(1)by redesignating paragraph (43) as
			 paragraph (44); and
				(2)by inserting after paragraph (42) the
			 following:
					
						(43)Teaching
				skillsThe term
				teaching skills has the meaning given the term in section 200 of
				the Higher Education Act of
				1965.
						.
				502.Repeal of the
			 Jacob K. Javits gifted and talented program
				(a)In
			 generalSubpart 6 of part D of title V (20 U.S.C. 7253 et seq.)
			 is repealed.
				(b)Transition
			 provisionsNotwithstanding
			 any other provision of law, the Secretary of Education shall take such steps as
			 are necessary to provide for the orderly transition to the authority of part E
			 of title II of the Elementary and Secondary Education Act of 1965 (as enacted
			 by title IV of this Act), from any authority under subpart 6 of part D of title
			 V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7253 et
			 seq.) (as such subpart was in effect on the day before the effective date of
			 this Act).
				503.Technical and
			 conforming amendments
				(a)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended—
					(1)by striking the
			 items relating to subpart 6 of part D of title V; and
					(2)by inserting after
			 the item relating to section 2441 the following:
						
							
								PART E—Aiding gifted and high-Ability learners by empowering the
				Nation’s teachers
								Sec. 2501. Establishment of TALENT program.
								Sec. 2502. Authorization of
				appropriations.
							
							.
					(b)Amendments to
			 Education Sciences Reform Act of 2002The Education Sciences Reform Act of 2002
			 (20 U.S.C. 9501) is amended—
					(1)in section
			 133(c)(2), by adding after subsection (K) the following:
						
							(L)The condition of
				education for gifted and talented
				students.
							;
				and
					(2)in section
			 153(a)(3), by inserting including children who are gifted and
			 talented, after population characteristics,.
					504.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect 1 year after the date of
			 enactment of this Act.
			
